Item 1. Schedule of Investments: Putnam Vista Fund The fund's portfolio 10/31/05 (Unaudited) COMMON STOCKS (99.9%)(a) Shares Value Aerospace and Defense (1.9%) L-3 Communications Holdings, Inc. 488,000 $37,976,160 Precision Castparts Corp. 281,400 13,327,104 Banking (0.6%) Washington Mutual, Inc. 430,857 Biotechnology (2.5%) Celgene Corp. (NON) (S) 205,100 11,506,110 Genzyme Corp. (NON) 758,600 54,846,780 Broadcasting (0.9%) XM Satellite Radio Holdings, Inc. Class A (NON) (S) 827,500 Building Materials (3.2%) Building Material Holding Corp. (S) 216,800 18,430,168 USG Corp. (NON) (S) 476,800 28,188,416 Vulcan Materials Co. 591,600 38,454,000 Commercial and Consumer Services (3.7%) Corporate Executive Board Co. (The) (S) 368,600 30,461,104 IAC/InterActiveCorp. (NON) (S) 975,200 24,965,120 Monster Worldwide, Inc. (NON) (S) 810,100 26,579,381 Robert Half International, Inc. (S) 332,200 12,251,536 West Corp. (NON) 137,300 5,416,485 Communications Equipment (2.3%) Harris Corp. 347,900 14,298,690 Scientific-Atlanta, Inc. 1,320,900 46,812,696 Computers (3.6%) Apple Computer, Inc. (NON) 653,400 37,629,306 Emulex Corp. (NON) (S) 368,800 6,826,488 Logitech International SA ADR (Switzerland) (NON) (S) 294,588 11,300,396 Network Appliance, Inc. (NON) (S) 1,005,300 27,505,008 Take-Two Interactive Software, Inc. (NON) 586,100 12,102,965 Conglomerates (0.3%) AMETEK, Inc. 210,300 Consumer Cyclicals (2.1%) Black & Decker Manufacturing Co. (S) 601,100 49,368,343 Harman International Industries, Inc. (S) 66,100 6,600,746 Consumer Finance (1.6%) Capital One Financial Corp. (S) 46,600 3,557,910 Nelnet, Inc. Class A (NON) (S) 1,045,700 38,795,470 Consumer Goods (1.1%) Scotts Co. (The) Class A (S) 95,700 8,401,503 Yankee Candle Co., Inc. (The) 941,100 21,278,271 Consumer Services (2.1%) Alliance Data Systems Corp. (NON) (S) Getty Images, Inc. (NON) (S) Labor Ready, Inc. (NON) WebMD Health Corp. Class A (NON) (S) Electronics (6.2%) Altera Corp. (NON) Amphenol Corp. Class A Broadcom Corp. Class A (NON) Linear Technology Corp. National Semiconductor Corp. (S) SanDisk Corp. (NON) (S) Silicon Laboratories, Inc. (NON) (S) Energy (1.7%) BJ Services Co. (S) Entertainment (1.4%) Dreamworks Animation SKG, Inc. Class A (NON) (S) Pixar, Inc. (NON) (S) Financial (1.9%) First American Corp. Moody's Corp. (S) Forest Products and Packaging (0.5%) Louisiana-Pacific Corp. Gaming & Lottery (1.2%) GTECH Holdings Corp. Health Care Services (5.7%) Coventry Health Care, Inc. (NON) Express Scripts, Inc. (NON) (S) Kindred Healthcare, Inc. (NON) (S) Laboratory Corp. of America Holdings (NON) McKesson Corp. Quest Diagnostics, Inc. Sierra Health Services, Inc. (NON) (S) Homebuilding (2.6%) NVR, Inc. (NON) Toll Brothers, Inc. (NON) Insurance (1.6%) Everest Re Group, Ltd. (Barbados) W.R. Berkley Corp. (S) Investment Banking/Brokerage (1.5%) Bear Stearns Cos., Inc. (The) Machinery (2.1%) Cummins, Inc. (S) JLG Industries, Inc. Terex Corp. (NON) (S) Manufacturing (1.6%) Graco, Inc. (S) IDEX Corp. Medical Technology (7.2%) C.R. Bard, Inc. Dade Behring Holdings, Inc. Edwards Lifesciences Corp. (NON) Kinetic Concepts, Inc. (NON) (S) Respironics, Inc. (NON) St. Jude Medical, Inc. (NON) Varian Medical Systems, Inc. (NON) (S) Metals (1.5%) Phelps Dodge Corp. (S) Oil & Gas (8.1%) Amerada Hess Corp. Burlington Resources, Inc. Frontier Oil Corp. (S) Newfield Exploration Co. (NON) Sunoco, Inc. Valero Energy Corp. Pharmaceuticals (3.7%) Allergan, Inc. (S) Barr Pharmaceuticals, Inc. (NON) Endo Pharmaceuticals Holdings, Inc. (NON) (S) Kos Pharmaceuticals, Inc. (NON) Publishing (0.9%) Marvel Entertainment, Inc. (NON) (S) Restaurants (0.3%) Darden Restaurants, Inc. Retail (8.8%) Abercrombie & Fitch Co. Class A American Eagle Outfitters, Inc. (S) Claire's Stores, Inc. (S) Coach, Inc. (NON) Michaels Stores, Inc. Staples, Inc. Timberland Co. (The) Class A (NON) Whole Foods Market, Inc. Schools (0.8%) Career Education Corp. (NON) Strayer Education, Inc. (S) Semiconductor (0.9%) Lam Research Corp. (NON) Shipping (2.4%) CNF Transportation, Inc. (S) Overseas Shipholding Group (S) Software (6.7%) Adobe Systems, Inc. (S) BMC Software, Inc. (NON) (S) Citrix Systems, Inc. (NON) (S) Hyperion Solutions Corp. (NON) McAfee, Inc. (NON) (S) Mercury Interactive Corp. (NON) (S) Websense, Inc. (NON) (S) Technology Services (4.0%) Acxiom Corp. Equifax, Inc. (S) Fair Isaac Corp. Unova, Inc. (NON) (S) 413,900 12,830,900 VeriSign, Inc. (NON) 295,600 6,985,028 Textiles (0.3%) VF Corp. 149,100 Tobacco (0.6%) UST, Inc. (S) 365,000 Total common stocks (cost $2,390,005,458) SHORT-TERM INVESTMENTS (12.7%)(a) Principal amount/Shares Value Short-term investments held as collateral for loaned securities with yields ranging from 3.77% to 4.21% and due dates ranging from November 1, 2005 to December 9, 2005. (d) $332,890,817 $332,807,418 Putnam Prime Money Market Fund (e) 8,443,274 8,443,274 Total short-term investments (cost $341,250,692) TOTAL INVESTMENTS Total investments (cost $2,731,256,150) (b) NOTES (a) Percentages indicated are based on net assets of $2,682,574,985. (b) The aggregate identified cost on a tax basis is $2,731,931,962 resulting in gross unrealized appreciation and depreciation of $395,322,559 and $107,214,068, respectively, or net unrealized appreciation of $288,108,491. (NON) Non-income-producing security. (S) Securities on loan, in part or in entirety, at October 31, 2005. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the statement of operations. At October 31, 2005, the value of securities loaned amounted to $324,118,437. The fund received cash collateral of $332,807,418 which is pooled with collateral of other Putnam funds into 16 issuers of high-grade, short-term investments. (e) Pursuant to an exemptive order from the Securities and Exchange Commission, the fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $241,587 for the period ended October 31, 2005. During the period ended October 31, 2005, cost of purchases and cost of sales of investments in Putnam Prime Money Market Fund aggregated $94,123,558 and $196,621,672, respectively. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Accordingly, on certain days, the fund will fair value foreign securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term investments having remaining maturities of 60 days or less are valued at amortized cost, which approximates fair value. Other investments, including certain restricted securities, are valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. ADR after the name of a foreign holding stands for American Depository Receipts, representing ownership of foreign securities on deposit with a custodian bank. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2 under the
